DETAILED ACTION
This Office Action is in response to the application filed on August 23, 2021. Claims 16-28 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Objections
Claims 19 and 25 are objected to because of the following informalities:  “adding an offset to the second merge index” should read “adding an offset to the first merge index” (see Applicant’s specification at ¶313 , and claims 21 and 27).  Appropriate correction is required.
For the purposes of this Action “adding an offset to the second merge index” is interpreted as “adding an offset to the first merge index”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 22-23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0195970 (“Ikai”) in view of the level of skill in the art.
With respect to claim 16, Ikai discloses the invention substantially as claimed, including 
A method of decoding an image, the method comprising:
deriving a plurality of merge candidates for a current block (see Fig. 4, ¶¶81-82, 88, 239-241, describing deriving merge candidates for a current block for storage in merge candidate prediction lists);
determining, based on an 1-bit flag, whether multiple merge candidates are selected for the current block or not (see ¶¶87-88, describing determining, based on 1-bit flag biPred, whether bi-prediction is used, i.e., whether multiple merge candidates are selected for the current block or not);
when it is determined that the multiple merge candidates are selected for the current block, selecting a first merge candidate and a second merge candidate among the plurality of merge candidates (see Fig. 4, ¶¶79-82, , describing that for bi-prediction, i.e., when it is determined that multiple merge candidates are selected for the current block, first and second merge candidates are selected, namely a first merge candidate (based on mvp_LX_idx and refIdxLX, where LX is L0 and L1) from L0 and a second from L1 from among the plurality of merge candidates in L0 and L1); and
obtaining prediction samples of the current block based on motion information of the first merge candidate and motion information of the second merge candidate (see citations with respect to element above, describing that (for bi-prediction) prediction units, i.e., prediction samples of the current block, are obtained based on motion vectors and reference pictures of both the selected L0 and L1 candidates, i.e., motion information of the first merge candidate and motion information of the second merge candidate).
Ikai does not explicitly state that bi-pred is a 1-bit flag, however, Examiner takes Official Notice that at the time of filing, one of ordinary skill in the art would have understood flags to typically be 1-bit. In addition, based on the equations of 87-88, it is clear that biPred is either 1 or zero, i.e., it is represented by 1-bit. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified Ikai to describe BiPred as 1-bit and thereby Ikai in view of the level of skill in the art discloses each and every element of independent claim 16.
With respect to claim 17, Ikai discloses the invention substantially as claimed. As described above Ikai in view of the level of skill in the art discloses all the elements of independent claim 16. Ikai additionally discloses: 
wherein the first merge candidate is selected based on a first merge index parsed from a bitstream, and wherein the second merge candidate is selected based on a second merge index parsed from the bitstream (see citations and arguments with respect to claim 16 above and Fig. 4, ¶¶79-83, describing that the first and second bi-prediction merge candidates (from L0 and L1) are obtained from mvp_LX_idx and refIdxLX where LX is L0 and L1, i.e., based on merge indexes parsed from the bitstream for L0 and L1, based on first and second merge indexes parsed from the bitstream). 
The reasons for combining the cited prior art with respect to claim 16 also apply to claim 17.
With respect to claim 22, Ikai discloses the invention substantially as claimed. As described above Ikai in view of the level of skill in the art discloses all the elements of independent claim 16. Ikai additionally discloses: 
A method of encoding an image, the method comprising:
deriving a plurality of merge candidates for a current block (see citations and arguments with respect to claim 16 above and Ikai ¶¶273-274, 312, describing that an encoding device that includes a configuration similar to that of the image decoding device described is embodied in the invention);
determining whether multiple merge candidates are selected for the current block or not (see citations and arguments with respect to claim 16 above and Ikai ¶¶273-274, 312, describing that an encoding device that includes a configuration similar to that of the image decoding device described is embodied in the invention);
when it is determined that the multiple merge candidates are selected for the current block, selecting a first merge candidate and a second merge candidate among the plurality of merge candidates (see citations and arguments with respect to claim 16 above and Ikai ¶¶273-274, 312, describing that an encoding device that includes a configuration similar to that of the image decoding device described is embodied in the invention); and
obtaining prediction samples of the current block based on motion information of the first merge candidate and motion information of the second merge candidate (see citations and arguments with respect to claim 16 above and Ikai ¶¶273-274, 312, describing that an encoding device that includes a configuration similar to that of the image decoding device described is embodied in the invention).
The reasons for combining the cited prior art with respect to claim 16 also apply to claim 22.
With respect to claim 23, Ikai discloses the invention substantially as claimed. As described above Ikai in view of the level of skill in the art discloses all the elements of independent claim 22. Ikai additionally discloses: 
wherein a first merge index specifies the first merge candidate is encoded into a bitstream, and
wherein a second merge index specifies the second merge candidate is encoded into the bitstream (see citations and arguments with respect to claim 17 above and Ikai ¶¶273-274, 312, describing that an encoding device that includes a configuration similar to that of the image decoding device described is embodied in the invention).
The reasons for combining the cited prior art with respect to claim 16 also apply to claim 23.
With respect to claim 28, claim 28 recites the elements of claim 22 in computer-readable medium form rather than method form. Ikai discloses that its method may be embodied in a non-transitory computer-readable medium for storing data causing a computer to execute the encoding method (see ¶¶280-282). Accordingly, the disclosure recited with respect to claim 22 also applies to claim 28.
Claim Rejections - 35 USC § 103
Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ikai in view of the level of skill in the art and further in view of U.S. Patent Publication No. 2019/0246103 (“Jun”).
With respect to claim 18, Ikai discloses the invention substantially as claimed. As described above Ikai in view of the level of skill in the art discloses all the elements of dependent claim 17. 
wherein the first merge index specifies one among the plurality of merge candidates, and
wherein the second merge index specifies one among the plurality of merge candidates … specified by the first merge index (see citations and arguments above with respect to claims 16 and 17 describing that the first and second indices specify one candidate among the plurality of candidates in L0 and L1).
Ikai does not explicitly state that these two merge indices are different, i.e., that the second merge index specifies one among the list excluding candidate specified by the first merge index.
However, in the same field of endeavor, Jun discloses that it was known for merge indices in the L0 and L1 direction to be different: 
wherein the first merge index specifies one among the plurality of merge candidates, and wherein the second merge index specifies one among the plurality of merge candidates excluding the first merge candidate specified by the first merge index (see ¶¶182, 331-333, 343, describing that it was known to remove duplicates/redundancy from the merge candidate lists and for the L0 and L1 direction candidates, i.e., first and second merge candidates, to be “different”, i.e., the L1 candidate must be one among the list that excludes the first merge candidate).
At the time of filing, one of ordinary skill would have been familiar with the creation of merge candidates lists and the methods to ensure efficiency therein and have understood that, as evidenced by Jun, that it was known to remove duplicates from the list and ensure that the second candidate sent was different from the first. Such a person would have understood that doing so would have the benefit of ensuring inefficient duplicate information is not sent/used in prediction. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include redundancy removal and the signaling of first and second merge candidates that are different in the coding system of Ikai as taught by Jun.
With respect to claim 24, Ikai discloses the invention substantially as claimed. As described above Ikai in view of the level of skill in the art discloses all the elements of dependent claim 23 and Ikai in view of Jun discloses each and every element of claim 18, the combination of which is incorporated herein. Ikai/Jun additionally discloses: 
wherein the first merge index specifies one among the plurality of merge candidates, and
wherein the second merge index specifies one among the plurality of merge candidates excluding the first merge candidate specified by the first merge index (see citations and arguments with respect to claim 18 above and Ikai ¶¶273-274, 312, describing that an encoding device that includes a configuration similar to that of the image decoding device described is embodied in the invention).
The reasons for combining the cited prior art with respect to claims 16 and 18 also apply to claim 24.
Claim Rejections - 35 USC § 103
Claims 19-20 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ikai in view of Jun and further in view of U.S. Patent Publication No. 2020/0195948 (“Li”) which corresponds to provisional applications dated December 2018.
With respect to claim 19, Ikai discloses the invention substantially as claimed. As described above Ikai in view of Jun discloses all the elements of dependent claim 18. 
Ikai/Jun does not explicitly disclose wherein the second merge candidate is derived by adding an offset to the second merge index.
However, in the same field of endeavor, Li discloses that it was a known alternative to signaling both candidates to derive the second candidate by adding an offset to the first merge index: 
wherein the second merge candidate is derived by adding an offset to the second merge index (see ¶¶117, 123-124, describing that it was a known alternative to sending both indices for bi-prediction to send only one and implicitly derive the second candidate as the already signaled merge index plus one).
At the time of filing, one of ordinary skill would have been familiar with the methods for signaling indices for use in bi-prediction and have understood that, as evidenced by Li, one known alternative to sending both indices for bi-prediction to send only one and implicitly derive the second candidate as the already signaled merge index plus one. Accordingly, to one of ordinary skill in the art at the time of filing doing so to implicitly derive the second merge candidate of Ikai/Jun rather than signaling it would have represented nothing more than the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for implicitly deriving the second merge candidate index as the first merge candidate index plus one rather than signaling it in the coding system of Ikai/Jun as taught by Li.
With respect to claim 20, Ikai discloses the invention substantially as claimed. As described above Ikai in view of Jun and Li discloses all the elements of independent claim 19. Ikai/Jun/Li additionally discloses: 
wherein the offset is 1 (see citations and arguments with respect to claim 19 above, describing that the second candidate is derived by adding one to the index of the first candidate, i.e., the offset is 1). 
The reasons for combining the cited prior art with respect to claims 16, 18, and 19 also apply to claim 20.
With respect to claim 25, Ikai discloses the invention substantially as claimed. As described above, Ikai in view of Jun discloses all the elements of dependent claim 24 and Ikai in view of Jun and Li discloses all the elements of dependent claim 19, the combination of which is incorporated herein. Ikai/Jun/Li additionally discloses: 
wherein the second merge candidate is derived by adding an offset to the second merge index (see citations and arguments with respect to claim 19 above and Ikai ¶¶273-274, 312, describing that an encoding device that includes a configuration similar to that of the image decoding device described is embodied in the invention). 
The reasons for combining the cited prior art with respect to claims 16, 18, and 19 also apply to claim 25.
With respect to claim 26, Ikai discloses the invention substantially as claimed. As described above Ikai in view of Jun and Li discloses all the elements of dependent claim 25. Ikai/Jun/Li additionally discloses: 
wherein the offset is 1 (see citations and arguments with respect to claim 20 above and Ikai ¶¶273-274, 312, describing that an encoding device that includes a configuration similar to that of the image decoding device described is embodied in the invention). 
The reasons for combining the cited prior art with respect to claims 16, 18, and 19 also apply to claim 26.
Claim Rejections - 35 USC § 103
Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ikai in view of Li.
With respect to claim 21, Ikai discloses the invention substantially as claimed. As described above Ikai in view of the level of skill in the art discloses all the elements of independent claim 16. 
Ikai does not explicitly disclose wherein a difference between an index of the first merge candidate and an index of the second merge candidate is 1.
However, in the same field of endeavor, Li discloses: 
wherein a difference between an index of the first merge candidate and an index of the second merge candidate is 1 (see citations and arguments with respect to claims 19 and 20 above, describing that it was a known alternative to sending individual first and second indices to implicitly derive the second candidate index as the first candidate index plus one, i.e., the difference between the indices is 1).
The reasons for combining the cited prior art with respect to claims 16 and 19 also apply to claim 27.
With respect to claim 27, Ikai discloses the invention substantially as claimed. As described above Ikai in view of the level of skill in the art discloses all the elements of independent claim 22 and Ikai in view of Li discloses each and every element of dependent claim 21, the combination of which is incorporated herein. Ikai/Li additionally discloses: 
wherein a difference between an index of the first merge candidate and an index of the second merge candidate is 1 (see citations and arguments with respect to claim 21 above and Ikai ¶¶273-274, 312, describing that an encoding device that includes a configuration similar to that of the image decoding device described is embodied in the invention). 
The reasons for combining the cited prior art with respect to claims 16 and 19 also apply to claim 27.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481